            Case 1:20-cv-04968-VSB Document 6 Filed 07/21/21 Page 1 of 1


UNITED STATES DISTRICT COURT
SOUTHERN DISTRICT OF NEW YORK
----------------------------------------------------------X
                                                          :
MARY WEST,                                                :
                                                                                        7/21/2021
                                                          :
                                         Plaintiff,       :
                                                          :              20-CV-4968 (VSB)
                           -against-                      :
                                                          :                  ORDER
PURE & SIMPLE CLOTHING, INC.,                             :
                                                          :
                                         Defendant. :
                                                          :
--------------------------------------------------------- X

VERNON S. BRODERICK, United States District Judge:

         Plaintiff filed this action on June 29, 2020, (Doc. 1), and filed an affidavit showing that

service was effected on Defendant on July 1, 2020, (Doc. 11). The deadline for Defendant to

respond to Plaintiff’s complaint was July 22, 2020. (See id.) To date, Defendant has not

appeared or responded to the complaint. Plaintiff, however, has taken no action to prosecute this

case. Accordingly, if Plaintiff intends to seek a default judgment, it is directed to do so in

accordance with Rule 4(H) of my Individual Rules and Practices in Civil Cases by no later than

August 3, 2021. If Plaintiff fails to do so or otherwise demonstrates that it does not intend to

prosecute this litigation, I may dismiss this case for failure to prosecute pursuant to Federal Rule

of Civil Procedure 41(b).

SO ORDERED.

Dated:       July 21, 2021
             New York, New York                               ________________________________
                                                              VERNON S. BRODERICK
                                                              United States District Judge
